Campbell, C. J.,
delivered the opinion of the court.
That Alcorn was a purchaser in good faith of the horse, cannot exert any influence on the case, nor does the fact that he got him as the result of a raffle. Alcorn’s title was ac*397quired in Yalobusha county, where the deed of trust was recorded, and, if it was constructive notice by reason of its filing in that county, he was bound by that notice. The circumstances that he actually received the horse in Tallahatchie county, and held him in Coahoma county for years, do not affect the real questions in the case, which are: was the deed so acknowledged and certified as to be entitled to be recorded? and, was Sayle authorized by the beneficiaries in the deed of trust to dispose of the horse?
The certificate of acknowledgment was sufficient to entitle the deed of trust to be recorded. Russ v. Wingate, 30 Miss., 440.
Whether Sayle was authorized to dispose of the horse, was a controverted question of fact, which should have been left to the jury.
Section 1210 of the code of 1880, which, we suppose, led to the confusion about purchasing for a valuable consideration without notice, has no sort of application to a title accrued in the county in which the writing is recorded.

Reversed, and remanded for a new trial.